Citation Nr: 0720741	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2006) for additional left hip disability 
resulting from VA hip surgery during hospitalization in May 
and June of 1978.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to the 
veteran's service-connected left hip disorder.  

3.  Entitlement to a total rating based upon individual 
unemployability due to a service-connected disorder (TDIU).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by RO in 
March 2003 and December 2004.  

The Board is aware that the official transcript of the 
veteran's February 2007 videoconference hearing transcript 
indicates that some portions of his testimony were noted to 
be inaudible upon transcription.  

In May 2007, the veteran contacted the Board and requested 
that a revised hearing transcript, containing answers to the 
portions of the hearing testimony deemed inaudible, be 
considered the official transcript.  

Accordingly, the Board has accepted this annotated hearing 
transcript and will fully consider the veteran's complete 
testimony.  38 C.F.R. § 20.716.  

Given the Board's disposition of the veteran's section 1151 
claim and his testimony as to left hip symptomatology, the 
Board finds that he may be seeking an increased evaluation 
for his service-connected left hip disorder.  This matter is 
referred back to the RO for appropriate action.  

The issues of service connection for degenerative disc 
disease of the lumbar spine and TDIU rating are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDING OF FACT

The veteran has claimed entitlement to compensation under 
38 U.S.C.A. § 1151 for additional left hip disability 
resulting from VA hip surgery during hospitalization in May 
and June of 1978, but service connection is currently in 
effect for residuals of a fracture of the left hip, with 
arthritis and total hip replacement.  



CONCLUSION OF LAW

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional left hip disability resulting from VA hip surgery 
during hospitalization in May and June of 1978 is precluded 
as a matter of law.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.361, 4.14 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  See 
also 38 C.F.R. § 3.159.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has also 
been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  When it is 
clear that there is no additional evidentiary development to 
be accomplished, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

During the drafting of VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  

Therefore, if a veteran with only peacetime service sought 
pension, no level of assistance would help the veteran prove 
the claim; and if VA were to spend time developing such a 
claim, some other veteran's claim where assistance would be 
helpful would be delayed.  146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Senator Rockefeller).  

This case involves the application of law to certain facts, 
and those facts are already established by the evidence now 
of record and are not in dispute.  Collecting additional 
evidence would not be productive or helpful to the veteran's 
appeal.  

Thus, because the law as mandated by statute, and not further 
development of evidence, is dispositive of this appeal, VCAA 
is not applicable.  Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994) (where the operation of law is dispositive, the appeal 
must be terminated because there is no entitlement under the 
law to the benefit sought).  

In the present case, service connection is in effect for the 
residuals of a fracture of the left hip, with arthritis and 
total hip replacement.  A 30 percent evaluation has been 
assigned under 38 C.F.R. § 4.71a including Diagnostic Code 
5054.  

The veteran in this case asserts that additional disability 
resulted from VA left hip surgery during hospitalization in 
May and June of 1978.  The Board observes, however, that, in 
an August 1978 rating decision, he was assigned a temporary 
100 percent evaluation under 38 C.F.R. § 4.30 from May until 
August of 1978.  Following his hip replacement surgery in 
September 1988, and in an October 1988 rating decision, the 
Winston-Salem North Carolina VARO increased the evaluation 
for the veteran's disability from 20 percent to 30 percent, 
effective in August 1988, and assigned a temporary 100 
percent evaluation under 38 C.F.R. § 4.30 from September 1988 
until December 1989, when the 30 percent evaluation was 
reinstituted.  

Under VA regulations, a disability for which compensation is 
in effect is to be assigned a percentage rating.  38 C.F.R. 
§ 4.1.  At the same time, 38 C.F.R. § 4.14 requires that the 
evaluation of the same disability, and manifestations of that 
disability, under different diagnoses is to be avoided.  

In this case, a favorable disposition of the veteran's 
section 1151 claim would result in the assignment of a 
disability rating for additional disability following the 
1978 hip surgery.  This would involve assigning separate 
ratings for the already service-connected left hip disability 
and would represent assigning different diagnoses for the 
same disorder, an action discouraged by 38 C.F.R. § 4.14.  

In short, the veteran is applying for compensation under 
section 1151 for a disability for which service connection 
has already been granted.  

Given the requirements of 38 C.F.R. § 4.14, there exists no 
legal basis for further consideration of this claim.  Lacking 
legal merit, the claim must be denied.  See Sabonis v. Brown, 
6 Vet. App. 429-30.  



ORDER

As a matter of law, the claim for compensation under 
38 U.S.C.A. § 1151 for additional left hip disability 
resulting from VA hip surgery during hospitalization in May 
and June of 1978 must be denied.  



REMAND

In regard to the claim of service connection for a lumbar 
spine disorder, the Board observes that the claims file 
currently contains conflicting medical findings that will 
require further evidentiary clarification prior to a 
determination of the claim.  

The veteran's service medical records do not indicate 
treatment for any injuries to the back or any back 
symptomatology.  A November 1976 VA examination report, from 
less than a year following separation from service, indicates 
marked compression of the second lumbar vertebra.  The 
examiner noted that the veteran had complained about low back 
pain since a July 1976 automobile accident, but did not 
provide an opinion as to whether the lumbar spine findings on 
examination were etiologically related to such accident or to 
service.   

The report of an April 1997 VA examination indicates 
progressing osteoarthritic changes of the lumbar spine.  The 
examiner, who reviewed the claims file, rendered the opinion 
that "there seem[ed] to be no relationship of the hip to the 
back."  

Similarly, an October 2002 VA examination report contains an 
opinion that it was not as likely as not that the veteran's 
low back disorder was "secondary" to his service-connected 
left hip disorder, but this examiner noted that the veteran's 
medical records were not available for review at that time.  

A further VA examination report, from October 2004, contains 
the opinion that the veteran's back disorder was "not the 
result of the problems of his left hip."  The examiner did 
not, however, comment on whether the veteran's left hip 
disorder aggravated the low back disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  

Such an opinion is "necessary" under 38 U.S.C.A. 
§ 5103A(d), particularly given that the claims file now 
includes a February 2006 letter from a private neurosurgeon 
who noted that "pain in the hip [did] potentially affect the 
geometry of the pelvis" and that improper geometry of the 
pelvis "[did] affect the lumbar spine."  

The neurosurgeon also noted that the veteran had an area of 
narrowing or stenosis adjacent to his L2 compression fracture 
that resulted from abnormal spinal alignment resulting from a 
compression fracture.  A list of factors contributing to 
spinal degeneration was provided, and one factor listed by 
the neurosurgeon was "pelvic tilt or other abnormalities 
including things that might cause an antalgic gait."  
Finally, the neurosurgeon indicated that several of the 
questions posed in the veteran's case were best referred to 
an orthopedic specialist.  

It is thus the preliminary determination of the Board that a 
further VA orthopedic examination is needed to more clearly 
ascertain the etiology of the veteran's lumbar spine disorder 
and the causal role, if any, of his service-connected left 
hip disability.  

The resolution of the veteran's claim of service connection 
for a lumbar spine disorder could substantially affect his 
TDIU claim.  Accordingly, consideration of that claim must be 
deferred pending resolution of the service connection claim, 
as the two claims are inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Accordingly, the remaining matters are REMANDED for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the veteran should be afforded 
a VA orthopedic examination to determine 
the nature and likely etiology of his 
lumbar spine disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide a diagnosis 
corresponding to the veteran's lumbar 
spine disorder.  

The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the veteran has 
lumbar spine disability that (1) is 
etiologically linked to any incident in 
service, including an injury therein; or 
(2) was either caused or worsened as a 
result of his service-connected left hip 
disorder.  The examiner is specifically 
requested to provide a complete 
rationale, with appropriate citations to 
prior examination reports and medical 
opinions, in a typewritten report.  

3.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for 
degenerative disc disease of the lumbar 
spine and entitlement to TDIU rating 
should be readjudicated.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


